        Case 1:19-cv-05275-KPF Document 22 Filed 05/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERIC ROGERS,

                          Plaintiff,
                                                    19 Civ. 5275 (KPF)
                   -v.-
                                                          ORDER
BOMBAY GRILL HOUSE, INC. and 766
NINTH CORP.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      For the reasons stated on the record during the May 29, 2020 conference

in this matter, the certificates of default entered against Defendants are hereby

VACATED (Dkt. #10), and the matter is DISMISSED without prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(2). The Clerk of Court is

directed to terminate all pending motions, adjourn all remaining dates, and

close this case.

      SO ORDERED.

Dated: May 29 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
